Citation Nr: 0706932	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  03-26 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to increases in the "staged" initial ratings 
for bilateral hearing loss which is currently assigned 
ratings of 0 percent prior to November 26, 2004, 10 percent 
from November 26, 2004, and 20 percent from March 17, 2005.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant & Spouse




ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1953 to January 1955.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2002 rating decision of the Newark, New Jersey Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for bilateral hearing loss, rated 
noncompensable, effective from March 4, 2002.  In October 
2005, the RO granted an increased (10 percent) "staged" 
rating for bilateral hearing loss, effective March 17, 2005.  
In January 2006, the RO changed the effective date of the 10 
percent rating to November 26, 2004, and granted an increased 
(20 percent) "staged" rating from March 17, 2005.  The 
veteran has expressed his dissatisfaction with the increased 
"staged" ratings, and all three "stages" of the rating 
remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

In December 2004, the veteran appeared at a Travel Board 
hearing before the undersigned.  A transcript of this hearing 
is of record.  The case was previously before the Board in 
February 2005 and May 2006 when it was remanded for further 
development.


FINDINGS OF FACT

1. Prior to November 26, 2004, the veteran's hearing acuity 
was not shown to be worse than Level II in the right ear or 
worse than Level IV in the left ear.

2. November 26, 2004 private audiometry (interpreted and 
verified by a December 2005 VA audiologist) first showed the 
veteran had hearing acuity Level V in the right ear and Level 
IV in the left ear.
3. March 17, 2005 VA audiometry first showed the veteran has 
hearing acuity Level V in each ear; there is no subsequent 
audiometry of record.


CONCLUSION OF LAW

The veteran's hearing loss disability does not warrant 
"staged" initial ratings in excess of 0 percent prior to 
November 26, 2004, 10 percent from November 26, 2004, and 20 
percent from March 17, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.3, 4.85, Code 6100, 4.86 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).


As the rating decision on appeal granted service connection, 
and assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  A June 2003 statement of 
the case (SOC) provided notice on the "downstream" issue of 
an increased initial rating; September 2003, January 2004, 
November 2005, and October 2006 supplemental SOCs 
readjudicated the matter after the veteran's response and 
further development.  38 U.S.C.A. § 7105; see Mayfield v. 
Nicholson, 20 Vet. App. 537, 542 (2006).  Neither the veteran 
nor his representative has alleged that notice in this case 
was less than adequate.

The veteran's pertinent VA and private treatment records have 
been secured.  The RO arranged for VA audiological 
examinations in May 2002, April 2003, and March 2005, along 
with a December 2005 VA audiologist interpretation of private 
audiometry.  The veteran has not identified any pertinent 
evidence that remains outstanding.  Thus, VA's duty to assist 
is also met.  Accordingly, the Board will address the merits 
of the claim.

B.	Factual Background

On May 2002 VA audiological evaluation, puretone thresholds, 
in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
80
90
LEFT
25
25
30
80
85

Average puretone thresholds were 55 in both ears.  Speech 
audiometry revealed speech recognition ability of 86 percent 
in the right ear and 92 percent in the left ear.  The 
examiner, an otolaryngologist, concluded the veteran's 
bilateral hearing was within normal limits through 2000 Hertz 
and sloped to profound high frequency sensorineural hearing 
loss thereafter.

On December 2002 private audiometry, the examiner concluded 
the veteran had moderate to severe high frequency 
sensorineural hearing loss bilaterally.  Puretone thresholds 
from that examination were reflected in chart format, while 
speech discrimination was 84 percent in the right ear and 80 
percent in the left.

On April 2003 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
85
90
LEFT
25
25
30
80
85

Average puretone thresholds were 56 in the right ear and 55 
in the left.  Speech audiometry revealed speech recognition 
ability of 88 percent in the right ear and 90 percent in the 
left ear.  

An August 2003 letter from the veteran alleges that his 
hearing acuity had decreased and that it was "borderline."  
A letter from his spouse states that his hearing loss had 
worsened with the passage of time and that it was "very, 
very noticeable."  

December 2003 private audiological evaluation revealed the 
following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
30
90
100
LEFT
20
30
40
80
100

Average puretone thresholds were 61 in the right ear and 63 
in the left.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right ear and 88 percent in the 
left ear.

November 26, 2004 private audiometry (by a "tester") showed 
puretone threshold levels in chart format and speech 
recognition ability of 68 percent in the right ear and 80 
percent in the left ear.
At the December 2004 hearing, the veteran testified that his 
hearing loss greatly affected his social life and occupation.  
His spouse indicated that his hearing loss is a hardship on 
their relationship, because it is embarrassing, and affects 
their home and social lives.

January 2005 private audiometry showed puretone threshold 
levels in chart format and revealed speech recognition 
ability of 84 percent in the right ear and 88 percent in the 
left.  The audiologist concluded the veteran had "bilateral 
profound high frequency sensorineural hearing loss." 

On March 2005 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
30
90
100
LEFT
25
30
40
85
95

The average puretone threshold was 63 for each ear.  Speech 
audiometry revealed speech recognition ability of 72 percent 
in both ears.

In December 2005, a VA audiologist reviewed and interpreted 
the private chart audiometry from November 26, 2004 and 
January 2005.  She found the November 26, 2004 audiometry 
showed the following puretone threshold levels, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
80
100
LEFT
25
30
35
80
100

Average puretone thresholds were 62 in both ears.  

The January 2005 audiometry showed the following puretone 
threshold levels, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
90
100
LEFT
25
35
50
85
100

Average puretone thresholds were 63 in the right ear and 68 
in the left.  The audiologist also confirmed the speech 
discrimination findings from both November 2004 and January 
2005 audiometry.

C.	Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  
The appropriate evaluation for hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) that includes puretone thresholds 
and speech discrimination (Maryland CNC test).  See 38 C.F.R. 
§ 4.85.  Table VII is used to determine the rating assigned 
by combining the Roman numeral designations for hearing 
impairment of each ear.  

Where there is an exceptional pattern of hearing impairment 
(as defined in 38 C.F.R. § 4.86) the rating may be based 
solely on puretone threshold testing.  See 38 C.F.R. § 4.85, 
Table VIA.  One exceptional pattern of hearing impairment 
occurs when the puretone thresholds in each of the four 
frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 
decibels or greater.  Another occurs when the puretone 
threshold at 1000 Hertz is 30 decibels or less, and the 
threshold at 2000 Hertz is 70 decibels or more.  See 
38 C.F.R. § 4.86(a)(b).  Here, no certified audiometry 
throughout the appeal period shows an exceptional pattern of 
hearing that would warrant rating the disability under the 
alternate criteria in Table VIA.  

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Here, staged ratings are warranted and have 
been assigned by the RO. 

May 2002 and April 2003 VA audiometry and December 2003 
private audiometry all show hearing acuity that is equivalent 
to a noncompensable rating; of these, the December 2003 
private audiometry shows the most significant decline in 
hearing acuity.  This audiometry revealed average puretone 
thresholds of 61 decibels in the right ear and 63 decibels in 
the left ear.  Speech discrimination was 92 percent in the 
right ear and 88 percent in the left.  Under Table VI, such 
hearing acuity constitutes Level II hearing in the right ear 
and Level III hearing in the left ear.  Under 38 C.F.R. 
§ 4.85, Table VII, these hearing acuity levels warrant a 
noncompensable rating.  Hence, the record does not contain 
any audiometry prior to November 26, 2004 that shows the 
veteran's hearing was at a compensable level.  [December 2002 
private audiometry is in chart format, which the Board is 
neither competent nor authorized to interpret.]

November 26, 2004 private audiometry (as interpreted by a VA 
audiologist) shows average puretone thresholds of 62 decibels 
in each ear.  Speech discrimination scores were 68 percent in 
the right ear and 80 percent in the left.  Under Table VI, 
such hearing acuity is equivalent to Level V in the right ear 
and Level IV in the left.  Under Table VII, these hearing 
acuities warrant a 10 percent rating.  Notably, it appears 
the private audiometry was not completed by a state certified 
audiologist (the report indicates it was done by a 
"tester"), as the regulations require; the RO used the VA 
interpretation of this examination to find that a 10 percent 
rating was warranted.  However, since the March 2005 VA 
examination found the veteran's hearing levels had worsened, 
it is not unreasonable to conclude that the November 26, 2004 
audiometry represents an approximation of the veteran's 
hearing acuity at that time.  

March 17, 2005 VA audiometry shows average puretone 
thresholds of 63 decibels in each ear, while speech 
recognition ability was 72 percent in each ear.  Under Table 
VI such hearing acuity constitutes Level V hearing in each 
ear.  Under Table VII it warrants a 20 percent rating under 
Code 6100.  The only other audiometry of record between 
November 26, 2004 and March 17, 2005 is the January 2004 
private audiometry.  The VA audiologist's interpretation of 
this audiometry shows Level III hearing in both ears (under 
Table VI, noncompensable under Table VII); hence, the 
evidence of record does not show the veteran's hearing 
warranted a 20 percent rating prior to March 17, 2005.

Finally, for consideration is whether a rating in excess of 
20 percent is warranted since March 17, 2005.  The record 
does not contain any evidence after March 17, 2005 showing 
that the veteran's hearing loss is greater than reflected by 
the 20 percent rating.  

Lay assertions from the veteran and his wife that his hearing 
impairment has been greater than reflected by the "staged" 
ratings assigned are insufficient to establish this is so.  
They are laypersons, and not competent to establish the level 
of hearing disability (which is determined by objective 
testing) by their own opinions.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  


While the veteran indicated subsequent to the latest 
"staged" increase by the RO that he wishes to proceed with 
the appeal, he has neither identified any additional 
audiometry that shows the veteran's acuity is worse than 
reflected by the current ratings, nor cited any legal 
provision authorizing ratings in excess of those assigned 
based on the audiometry that is of record.  Evaluation of 
hearing loss disability involves the mechanical application 
of the rating schedule to official audiometry results; 
application of this principle results in findings consistent 
with the "staged" ratings assigned by the RO.  See 
Lendenmann, supra.

The Board has considered whether referral for extraschedular 
consideration is suggested by the record.  While the veteran 
has stated that his hearing loss causes him serious problems 
in his work and social life, there is no objective evidence 
in the record of 'marked' interference with employment or 
frequent hospitalizations due to hearing loss, or other 
factors of like gravity, which would suggest that referral 
for extraschedular consideration is indicated.  


ORDER

Staged initial ratings in excess of 0 percent prior to 
November 26, 2004, 10 percent from November 26, 2004, and 20 
percent from March 17, 2005 are denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


